United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.D., Appellant
and
DEPARTMENT OF THE TREASURY,
INTERNAL REVENUE SERVICE, Austin, TX,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-174
Issued: July 26, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 27, 2010 appellant filed a timely appeal from a September 24, 2010 Office of
Workers’ Compensation Programs’ (OWCP) schedule award decision. Pursuant to the Federal
Employees’ Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she had a ratable
hearing loss entitling her to a schedule award.
On appeal appellant contends that her original audiological test revealed a hearing loss of
“35% in one ear and 30% in the other ear.”

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On March 3, 2010 appellant, then a 45-year-old revenue officer, filed a traumatic injury
claim (Form CA-1) alleging that she sustained cuts, bruises, whiplash, anxiety, neck and back
sprain after a small aircraft crashed into her work building on February 18, 2010.
By decision dated March 23, 2010, OWCP accepted appellant’s claim for acute reaction
to stress, predominant disturbance of emotions, sprain of back, lumbar region and neck sprain.
In March 8 and 9, 2010 medical reports, Dr. Jennifer Clark, a Board-certified internist,
diagnosed decreased hearing and referred appellant to an audiologist.
In an April 13, 2010 audiological report, Dr. Douglas W. Martin, an otolaryngologist,
indicated that an audiogram showed a bilateral middle high-frequency sensorineural hearing loss
compatible with acoustic injury.
By letter dated May 19, 2010, OWCP requested additional evidence from appellant in
order to expand her claim to include hearing loss.
On May 25, 2010 appellant filed a schedule award claim.
In a May 11, 2010 progress report, Dr. Martin reported that appellant’s audiogram was
unchanged.
On August 4, 2010 OWCP referred appellant, together with a statement of accepted facts,
to Dr. William Carl Smith, a Board-certified otolaryngologist, for a second opinion examination.
In an August 25, 2010 medical report, Dr. Smith diagnosed bilateral high-frequency
sensorineural hearing loss and attributed it to noise exposure at work. An August 25, 2010
audiogram performed on his behalf showed the following decibel losses at frequencies of 500,
1,000, 2,000 and 3,000 hertz (Hz): 10, 10, 20 and 30 for the right ear and 10, 10, 25 and 35 for
the left ear. Dr. Smith determined that appellant suffered from a bilateral high-frequency
sensorineural hearing loss in excess of what would be normally predicted with a presbycusis
hearing loss alone.
On September 21, 2010 OWCP’s medical adviser, Dr. H. Mobley, agreed with
Dr. Smith’s conclusion that appellant’s bilateral sensorineural hearing loss was caused by
occupational noise exposure and identified August 25, 2010 as the date of maximum medical
improvement. Applying the standard provided by the American Medical Association, Guides to
the Evaluation of Permanent Impairment2 (A.M.A., Guides) (hereinafter) to the August 25, 2010
audiometric findings, he found that appellant had no ratable monaural or binaural hearing loss
and authorized hearing aids.

2

A.M.A., Guides (6th ed. 2009).

2

By decisions dated September 24, 2010, OWCP expanded appellant’s claim to include
acoustic trauma hearing loss, but denied appellant’s schedule award claim, finding that her
hearing loss was not severe enough to be considered ratable. It authorized hearing aids.3
LEGAL PRECEDENT
The schedule award provision of FECA4 and its implementing regulations5 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use of scheduled members or functions of the body. An employee is entitled to a
maximum award of 52 weeks of compensation for complete loss of hearing of one ear and 200
weeks of compensation for complete loss of hearing of both ears.6 However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.7
OWCP evaluates industrial hearing loss in accordance with the standards contained in the
A.M.A., Guides. Using the frequencies of 500, 1,000, 2,000 and 3,000 Hz, the losses at each
frequency are added up and averaged. Then, the fence of 25 dBA is deducted because, as the
A.M.A., Guides points out, losses below 25 dBA result in no impairment in the ability to hear
everyday speech under everyday conditions. The remaining amount is multiplied by a factor of
1.5 to arrive at the percentage of monaural hearing loss. The binaural loss is determined by
calculating the loss in each ear using the formula for monaural loss: the lesser loss is multiplied
by five, then added to the greater loss and the total is divided by six to arrive at the amount of the
binaural hearing loss. The Board has concurred in OWCP’s adoption of this standard for
evaluating hearing loss.8
ANALYSIS
OWCP has accepted that appellant sustained acoustic trauma hearing loss causally related
to her federal employment. In order to determine whether appellant was entitled to
compensation for that hearing loss through a schedule award, OWCP referred appellant to
Dr. Smith. On August 25, 2010 Dr. Smith examined appellant and reviewed an audiogram
3

Following appellant’s October 27, 2010 appeal to the Board, OWCP issued a December 9, 2010 decision
denying her a schedule award. As this decision was issued after the Board took jurisdiction of the case, it is null and
void. The Board and OWCP may not have simultaneous jurisdiction over the same issue. See Douglas E. Billings,
41 ECAB 880 (1990); see also 20 C.F.R. § 501.3(c)(3).
4

5 U.S.C. § 8107.

5

20 C.F.R. § 10.404.

6

5 U.S.C. § 8107(c)(13).

7

20 C.F.R. § 10.404. See also Mark A. Holloway, 55 ECAB 321, 325 (2004).

8

W.S., Docket No. 10-2063 (issued May 10, 2011); J.Q., Docket No. 10-1660 (issued April 5, 2011).

3

conducted on his behalf. He diagnosed bilateral high-frequency sensorineural hearing loss and
opined that the hearing loss resulted from noise exposure at appellant’s work.
On September 21, 2010 OWCP’s medical adviser, Dr. Mobley, concurred with
Dr. Smith’s assessment and applied its standard procedures to the August 25, 2010 audiogram.
The audiogram recorded decibel losses at 500, 1,000, 2,000 and 3,000 cycles per second and
recorded decibel losses of 10, 10, 20 and 30 respectively in the right ear. The total decibel loss
in the right ear is 70 decibels. When divided by 4, the result is an average hearing loss of 17.5
decibels. The average loss of 17.5 decibels is reduced by the fence of 25 decibels to equal 0,
which when multiplied by the established factor of 1.5 resulted in 0 percent impairment of the
right ear. The audiogram tested decibel losses for the left ear at 500, 1,000, 2,000 and 3,000
cycles a second and recorded decibel losses of 10, 10, 25 and 35 respectively for a total decibel
loss of 80 decibels. When divided by 4, the result is an average of 20 decibels. The average loss
of 20 decibels is reduced by the fence of 25 to equal 0, which when multiplied by the established
factor of 1.5, resulted in 0 percent impairment of the left ear. The Board finds that OWCP’s
medical adviser properly applied the standards to the findings of Dr. Smith’s August 25, 2010
audiogram and concluded that appellant did not have a ratable hearing loss for schedule award
purposes.
On appeal appellant contends that her original audiological test revealed a 35 percent
hearing loss in one ear and 30 percent hearing loss in the other ear. As discussed above, medical
evidence in the record establishes that, although appellant has an employment-related hearing
loss, it is not significant enough to be ratable for schedule award purposes. The Board
recognizes the employment-related hearing loss, but there is a certain threshold which must be
reached before becoming eligible for compensation benefits through a schedule award.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure of medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant does not have a ratable hearing loss for schedule award
purposes.

4

ORDER
IT IS HEREBY ORDERED THAT the September 24, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 26, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

